1    Susan St. Vincent
     Legal Officer
2    NATIONAL PARK SERVICE
3    Legal Office
     P.O. Box 517
4    Yosemite, California 95389
     Telephone: (209) 372-0241
5

6

7                                   UNITED STATES DISTRICT COURT
8                                   EASTERN DISTRICT OF CALIFORNIA
9

10   UNITED STATES OF AMERICA,                      Case Number: 6:19-po-00246-JDP
11                     Plaintiff,
12          v.                                      STIPULATION TO CONTINUE INITIAL
                                                    APPEARANCE; AND ORDER THEREON
13   JONATHAN B. HISEY,
14                     Defendant.
15

16          IT IS HEREBY STIPULATED by and between Susan St. Vincent, the legal officer for the

17   National Park Service, and Defendant Jonathan B. Hisey, by and through his attorney of record,

18   Assistant Federal Defender Hannah Labaree, that the initial appearance in the above-captioned

19   matter set for October 23, 2019 be continued to November 5, 2019 at 10:00 a.m.

20
            Dated: October 31, 2019                     /S/ Susan St. Vincent
21                                                      Susan St. Vincent
22                                                      Legal Officer
                                                        Yosemite National Park
23
            Dated: October 31, 2019                      /S/ Hannah Labaree
24                                                      Hannah Labaree
                                                        Assistant Federal Defender for
25                                                      Jonathan B. Hisey
26

27

28
                                                    1
 1                                          ORDER
 2            I accept the above stipulation and adopt its terms as the order of this court. Accordingly,
 3
     the October 23, 2019, initial appearance for Jonathan B. Hisey in case 6:19-po-00246-JDP is
 4
     continued to November 5, 2019, at 10:00 a.m.
 5

 6

 7   IT IS SO ORDERED.

 8
     Dated:      November 5, 2019
 9                                                         UNITED STATES MAGISTRATE JUDGE
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
